 1
     LOZEAU DRURY LLP
     Michael R. Lozeau (SBN 142893)
 2   Douglas J. Chermak (SBN 233382)
 3   doug@lozeaudrury.com
     1939 Harrison Street, Suite 150
 4   Oakland, CA 94612
 5   (510)836-4200; (510) 836-4205 (Fax)
 6   Attorneys for Plaintiff
 7   CENTER FOR BIOLOGICAL DIVERSITY
 8   Plaintiff’s Additional Counsel Listed On Next Page
 9
     NEWMEYER & DILLION LLP
10   John Van Vlear (SBN 132098)
11   John.VanVlear@ndlf.com
     Jason Moberly Caruso (SBN 287809)
12   Jason.Caruso@ndlf.com
13   895 Dove Street, 5th Floor
     Newport Beach, C$92660
14
     (949)854-7000; (949) 854-7099 (Fax)
15
     Attorneys for Defendant
16
     REHRIG PACIFIC COMPANY
17
                               UNITED STATES DISTRICT COURT
18
                          CENTRAL DISTRICT OF CALIFORNIA
19
      CENTER FOR BIOLOGICAL                       Case No. CV 18- 08721-AB (RAOx)
20    DIVERSITY, a non-profit corporation,
21
                  Plaintiff,                      [PROPOSED] CONSENT DECREE
22
23          vs.
24
                                                  (Federal Water Pollution Control Act,
      REHRIG PACIFIC COMPANY, a                   33 U.S.C. §§ 1251 et seq.)
25    corporation,
26
                   Defendant.
27
28
     [PROPOSED] CONSENT DECREE                                 Case No. 2:18-cv-08721-AB-RAO
                                             1.
 1
     CENTER FOR BIOLOGICAL DIVERSITY
 2   Emily Jeffers (State Bar No. 274222)
 3   ejeffers@biologicaldiversity.org
     1212 Broadway, Suite 800
 4   Oakland, CA 94612
 5   (510) 844-7100; (510) 844-7150 (Fax)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] CONSENT DECREE              Case No. 2:18-cv-08721-AB-RAO
                                     2.
 1                                    CONSENT DECREE
 2
            The following Consent Decree is entered into by and between Plaintiff Center
 3
     for Biological Diversity (“Plaintiff” or “the Center”) and Defendant Rehrig Pacific
 4
 5   Company (“Defendant” or “Rehrig”). The entities entering into this Consent Decree

 6   are each an individual “Settling Party” and collectively the “Settling Parties.”
 7          WHEREAS, the Center is a 501(c)(3) non-profit public benefit corporation
 8
     organized under the laws of the State of California (Rehrig takes no position as to and
 9
     makes no admission on this point);
10
11          WHEREAS, the Center is dedicated to the preservation of biodiversity, native
12   species, and ecosystems (Rehrig takes no position as to and makes no admission on
13   this point);
14
            WHEREAS, Rehrig is the owner and operator of a facility manufacturing
15
     plastic reusable transport packaging, located at 4010 26th Street in Los Angeles,
16
17   California, hereinafter referred to by the Settling Parties as the “Facility”;
18          WHEREAS, the Center has approximately 3,000 members who live and/or
19
     recreate in and around the Los Angeles area waterbodies receiving discharges from
20
     the Facility, including the Los Angeles River and the Pacific Ocean (Rehrig takes no
21
     position as to and makes no admission on this point);
22
23          WHEREAS, storm water discharges associated with industrial activity at the
24   Facility are regulated pursuant to the National Pollutant Discharge Elimination
25
     System (“NPDES”) General Permit No. CAS000001 [State Water Resources Control
26
     Board], Water Quality Order No. 92-12-DWQ (as amended by Water Quality Order
27
28
     [PROPOSED] CONSENT DECREE                                    Case No. 2:18-cv-08721-AB-RAO
                                                1.
 1   97-03-DWQ and as subsequently amended by Water Quality Order No. 2014-0057-
 2
     DWQ) (hereinafter the “Permit”), issued pursuant to Section 402 of the Federal Water
 3
     Pollution Control Act (“Clean Water Act” or “the Act”), 33 U.S.C. §§ 1251 et seq.;
 4
 5         WHEREAS, the Permit includes the following requirements for all permittees,

 6   including Rehrig: 1) develop and implement a storm water pollution prevention plan
 7   (“SWPPP”); 2) control pollutant discharges using best available technology
 8
     economically achievable (“BAT”) and best conventional pollutant control technology
 9
     (“BCT”) to prevent or reduce pollutants; 3) implement BAT and BCT through the
10
11   development and application of Best Management Practices (“BMPs”), which must be
12   included and updated in the SWPPP; 4) when necessary, implement additional BMPs
13   to prevent or reduce any pollutants that are causing or contributing to any exceedance
14
     of water quality standards; 5) eliminate unauthorized non-storm water discharges
15
     (“NSWD”); 6) conduct monitoring, including visual observations and analytical storm
16
17   water monitoring for indicator parameters; 6) compare results to applicable numeric
18   action levels (“NALs”); 7) perform the appropriate Exceedance Response Action
19
     (“ERAs”) when there are exceedances of NALs; and, 8) certify and submit all permit
20
     related documents via the Storm Water Multiple Application and Report Tracking
21
     System (“SMARTS”);
22
23         WHEREAS, on June 7, 2018, the Center served Rehrig, the Administrator of
24   the United States Environmental Protection Agency (“EPA”), the Executive Director
25
     of the State Water Resources Control Board (“State Board”), the Executive Officer of
26
     the Los Angeles Regional Water Quality Control Board (“Regional Board”), the U.S.
27
28
     [PROPOSED] CONSENT DECREE                                 Case No. 2:18-cv-08721-AB-RAO
                                              2.
 1   Attorney General, and the Regional Administrator of the EPA (Region 9) with a
 2
     notice of intent to file suit under Sections 505(a)(1) and (f) of the Clean Water Act, 33
 3
     U.S.C. § 1365(b)(1)(A) (“60-Day Notice letter”), alleging violations of the Act and
 4
 5   the Permit at the Facility (Rehrig takes no position as to and makes no admission on

 6   this point);
 7          WHEREAS, on October 10, 2018, the Center filed a complaint against Rehrig
 8
     in the United States District Court, Central District Court of California, entitled
 9
     Center for Biological Diversity v. Rehrig Pacific Company (Case No. 2:18-cv-08721-
10
11   AB-RAO); alleging violations of Section 301(a) of the Clean Water Act, 33 U.S.C. §
12   1311(a), and violations of the Permit at the Facility (“Complaint”) based on the 60-
13   Day Notice letter;
14
            WHEREAS, the Center contends in its 60-Day Notice letter and Complaint
15
     that, among other things, Rehrig has repeatedly discharged polluted storm water in
16
17   violation of the Permit and the Clean Water Act;
18          WHEREAS, Rehrig denies all allegations set forth in the 60-Day Notice letter
19
     and Complaint relating to the Facility, and maintains that it is a long-standing, family-
20
     owned business of excellent reputation, and maintains that it has at all times complied
21
     with the Permit and all applicable federal, state, and local laws, rules, and regulations;
22
23          WHEREAS, the Settling Parties, through their authorized representatives and
24   without either adjudication of the Center’s claims or any admission by Rehrig of any
25
     alleged violation or other wrongdoing, choose to resolve in full the Center’s
26
     allegations in the 60-Day Notice letter and Complaint through settlement and avoid
27
28
     [PROPOSED] CONSENT DECREE                                   Case No. 2:18-cv-08721-AB-RAO
                                               3.
 1   the cost and uncertainties of further litigation;
 2
           WHEREAS, all actions taken by Defendant pursuant to this Consent Decree
 3
     shall be made in compliance with all applicable federal and state laws and local rules
 4
 5   and regulations;

 6         NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
 7   SETTLING PARTIES, AND ORDERED AND DECREED BY THE COURT,
 8
     AS FOLLOWS:
 9
           1.     The Court has jurisdiction over the subject matter of this action pursuant
10
11   to Section 505(a)(l)(A) of the Clean Water Act, 33 U.S.C. § 1365(a)(1)(A);
12         2.     Venue is appropriate in the Central District of California pursuant to
13   Section 505(c)(l) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the Facility
14
     at which the alleged violations took place is located within this District;
15
           3.     The Court shall retain jurisdiction over this matter for purposes of
16
17   enforcing the terms of this Consent Decree for the life of the Consent Decree, or as
18   long thereafter as is necessary for the Court to resolve any motion to enforce this
19
     Consent Decree.
20
           I.     OBJECTIVES
21
           4.     It is the express purpose of the Settling Parties entering into this Consent
22
23   Decree to further the objectives set forth in the Clean Water Act, 33 U.S.C. §§ 1251,
24   et seq., and to resolve those issues alleged by the Center in its Complaint. In light of
25
     these objectives and as set forth fully below, Rehrig agrees to comply with the
26
     provisions of this Consent Decree and to continue to comply with the requirements of
27
28
     [PROPOSED] CONSENT DECREE                                   Case No. 2:18-cv-08721-AB-RAO
                                                4.
 1   the Permit and all applicable provisions of the Clean Water Act at the Facility.
 2
           II.    COMMITMENTS OF REHRIG
 3
           5.     Rehrig shall implement or shall have implemented appropriate structural
 4
 5   and non-structural BMPs, as required by the Permit, as described more fully below.

 6         6.     Maintenance of Implemented Storm Water Controls. Rehrig agrees
 7   that the Facility shall maintain in good working order all storm water collection and
 8
     management systems currently installed or to be installed pursuant to this Consent
 9
     Decree, including but not limited to, existing housekeeping measures.
10
11         7.     Structural Improvements to Storm Water Management Measures at
12   the Facility. Rehrig has implemented the following structural improvements to the
13   storm water management measures at the Facility.
14
           Outfall #1 Drainage Area
15
                  a.     At Outfall #1, Rehrig has extended the length of the screen, and
16
17   has added a new, wider, and more durable mesh screen to the exterior wall. This
18   screen will continue to be maintained by caulking as well as inspected for integrity
19
     and documented weekly and during/prior to rain events, as part of Rehrig’s existing,
20
     ongoing inspection processes.
21
           Outfall #2 Drainage Area
22
23                b.     Rehrig has extended the berm around the silos on the west side of
24   building 4010 and installed a new berm around the silos on the north side of building
25
     4044 to allow for more efficient cleanup for housekeeping personnel. The berms are
26
     six inches wide and between four and twelve inches in height. The berms serve to
27
28
     [PROPOSED] CONSENT DECREE                                 Case No. 2:18-cv-08721-AB-RAO
                                              5.
 1   contain any errant plastics from the silo areas.
 2
                   c.    Rehrig shall continue to maintain all chemical storage utilized at
 3
     the cooling towers and potentially exposed to storm water as specified in the Permit,
 4
 5   Section X.H.d.

 6                 d.    Rehrig has installed additional secondary containment platforms
 7   for the enclosed industrial material containers located at the cooling tower. The
 8
     chemicals in these containers are and will continue to be transferred under cover via a
 9
     closed system to other Rehrig Facility process areas, and are not exposed to storm
10
11   water.
12            Outfall #3 Drainage Area
13                 e.    Rehrig has replaced the Outfall #3 screen with a new, wider, and
14   more durable screen both on the outside of the wall, while the interior “box” screen to
15
     retain errant plastics remains in place. Both sets of screens will continue to be
16
     maintained by caulking as well as inspected for integrity and documented weekly and
17
18   during/prior to rain events, as part of Rehrig’s existing, ongoing inspection processes.
19            Outfall #4 Drainage Area
20
                   f.    Rehrig has keyed both inner Outfall #4 screens below the surface
21
     of the concrete, and both inner screens are tightly seated in the channels created.
22
                   g.    Rehrig has replaced the Outfall #4 screen with a wider screen both
23
24   on the outside of the wall. Both sets of screens will continue to be maintained by
25   caulking as well as inspected for integrity and documented weekly and during/prior to
26
     rain events, as part of Rehrig’s existing, ongoing inspection processes.
27
28
     [PROPOSED] CONSENT DECREE                                  Case No. 2:18-cv-08721-AB-RAO
                                               6.
 1   ///
 2
           Municipal Storm Water Inlet along South Indiana Street
 3
                  h.     Rehrig has installed a berm along the length of the railroad spur in
 4
 5   the southwestern portion of the Facility. The berm is three to four inches high and

 6   serves to direct storm water runoff directly into the catch basins strategically installed
 7   along the length of the asphalt area.
 8
           8.     Improvements to Housekeeping Measures at the Facility. Within
 9
     thirty (30) days of the Effective Date, Rehrig shall implement or shall have
10
11   implemented the following improvements to housekeeping measures at the Facility:
12                a.     Rehrig has painted black the silo area where trucks unload plastics
13   to the silos for better visibility of errant plastics that may occur during the unloading
14
     process.
15
                  b.     To allow flash to fall directly into a containment instead of onto
16
17   the warehouse floor around the equipment, Rehrig has installed a flash containment
18   table to be used for products that must be trimmed. Flash is only trimmed in an
19
     enclosed area.
20
                  c.      To prevent any accidental spills from within the warehouse from
21
     leaking or being blown outside, Rehrig has installed, repaired, and/or replaced angle
22
23   iron barriers at all the loading docks.
24                d.     Rehrig has instructed three employees to perform cleaning shifts,
25
     twice per day, seven days per week during operations. All areas of the facility and
26
     around the Facility will be addressed during the cleaning shifts. The employees will
27
28
     [PROPOSED] CONSENT DECREE                                    Case No. 2:18-cv-08721-AB-RAO
                                                7.
 1   vacuum and sweep the entire Facility which includes but is not limited to outfalls,
 2
     silos, ramps, and dock areas. To vacuum, the employees shall use Makita sweepers or
 3
     a comparable implement.
 4
 5                e.     To prevent errant materials from falling onto the floor and being

 6   picked up by shoes and tires and subsequently carried outdoors, Rehrig has replaced
 7   older model blenders at the Facility with AB blenders, which conceal materials within
 8
     a glass enclosure. Rehrig plans to continue to replace older model blenders with AB
 9
     blenders as circumstances reasonably permit.
10
            9. Additional Facility Improvements.
11
                  a.     Rehrig has performed or shall perform the following
12
     improvements to enhance storm water management at the Facility.
13
14                b.     Rehrig has painted the wall under the spout protruding from the
15   side of the Office Building. Rehrig shall continue visual monitoring of the area to
16   determine potential pollutant contribution, from the spout.
17
                  c.     Rehrig has re-routed the air conditioning unit piping on the west
18
     wall of the Office Building into the closest restroom’s drain.
19
20         10.    Confirmation of Facility Improvements. Rehrig has provided the
21   Center digital photographs confirming said improvements, in satisfaction of that
22
     condition of the Center’s execution of this Consent Decree. The Center has had five
23
     (5) days to raise material concerns regarding the photographs and the improvements
24
     depicted therein. Having raised no such concerns during the 5-day period, the Center
25
26   has no objection to the filing and entry of this Consent Decree.
27         11.    Amendment of SWPPP. Within thirty (30) days of the Effective Date,
28
     [PROPOSED] CONSENT DECREE                                  Case No. 2:18-cv-08721-AB-RAO
                                               8.
 1   Rehrig shall amend the Facility’s SWPPP to incorporate all changes, improvements,
 2
     and best management practices set forth in or resulting from this Consent Decree.
 3
     Rehrig shall ensure that all maps, tables, and text comply with the requirements of the
 4
 5   Permit.

 6         Rehrig shall revise the SWPPP as needed to describe all structural and non-
 7   structural BMPs, details of the measures to be installed, and discuss why such BMPs
 8
     should be effective in addressing the pollutant sources at the Facility. In addition, the
 9
     SWPPP shall indicate that potential pollutants from the Water/Oil Automation Area
10
11   include pH altering substances.
12         A copy of the amended SWPPP shall be provided to the Center within ten (10)
13   business days of completion.
14
           12.    Additional and Ongoing Revisions to SWPPP. Rehrig shall revise the
15
     SWPPP, including the Monitoring Implementation Plan (“MIP”), pursuant to the
16
17   Permit, including if there are any changes in Rehrig’s Facility’s operations that may
18   affect the quality of storm water discharges, including but not limited to changes to
19
     storm water discharge point(s)/sample location(s) or changes or additions to the BMPs
20
     resulting from an Action Plan, or the reduction of discharge points.
21
           13.    Document Provision. During the term of this Consent Decree, Rehrig
22
23   shall copy the Center on all documents and communications related to water quality at
24   the Facility that are submitted to the Regional Board, the State Board, and/or any state
25
     or local agency or municipality. Such reports and documents shall be provided to the
26
     Center concurrently as they are sent to the agencies and/or municipalities. If such
27
28
     [PROPOSED] CONSENT DECREE                                   Case No. 2:18-cv-08721-AB-RAO
                                               9.
 1   documents and/or communication are provided via upload to the State Board’s
 2
     Stormwater Multiple Application and Report Tracking System (“SMARTS”), then
 3
     Rehrig may satisfy this requirement by providing the Center with e-mail notification
 4
 5   of said upload. Any correspondence related to water quality received by Rehrig from

 6   any state or local agency or municipality shall be provided to the Center within five
 7   (5) business days of receipt by Rehrig. This Consent Decree shall not require
 8
     disclosure of any information or documents subject to the attorney-client privilege, the
 9
     attorney work product doctrine, or any other applicable statutory or common-law
10
11   privilege or privacy protection, including but not limited to trade secrets, trademarks,
12   patent protections, etc.
13
           III.   MITIGATION, REIMBURSEMENT OF LITIGATION FEES AND
14                COSTS, OVERSIGHT, AND STIPULATED PAYMENTS
15
           14.    Mitigation Payment. In recognition of the good faith efforts by Rehrig
16
     to comply with all aspects of the Permit and the Clean Water Act at the Facility, and
17
18
     in lieu of payment by Rehrig of any penalties, which may have been assessed in this

19   action if it had been adjudicated adverse to Rehrig, the Parties agree that Rehrig will
20   pay the sum of ten thousand dollars ($10,000) to the Surfrider Foundation for the sole
21
     purpose of providing grants to environmentally beneficial projects in Los Angeles
22
     County relating to the reduction of plastics in surface waters. Payment shall be
23
24   provided to the Surfrider Foundation as follows: Surfrider Foundation, Attn: Angela

25   Howe, P.O. Box 73550, San Clemente, CA 92673. Payment shall be made by Rehrig
26   to the Surfrider Foundation within fifteen (15) calendar days of the Effective Date.
27
     Rehrig shall copy the Center with any correspondence and a copy of the check sent to
28
     [PROPOSED] CONSENT DECREE                                  Case No. 2:18-cv-08721-AB-RAO
                                              10.
 1   the Surfrider Foundation. The Surfrider Foundation shall provide notice to the Parties
 2
     within thirty (30) days of when the funds are disbursed by the Surfrider Foundation,
 3
     setting forth the recipient and purpose of the funds.
 4
 5         15.    Reimbursement of Fees and Costs. Rehrig shall reimburse the Center

 6   in the amount of ninety thousand dollars ($90,000) to help defray the Center’s
 7   reasonable investigation, expert, and attorneys’ fees and costs, and all other
 8
     reasonable costs incurred as a result of investigating the activities at the Facility
 9
     related to this Consent Decree, bringing these matters to Rehrig’s attention, and
10
11   negotiating a resolution of this action in the public interest. Rehrig shall tender said
12   payment to the Center’s counsel by check payable to “Center for Biological
13   Diversity”, within fifteen (15) days of the Effective Date.
14
           IV.    COMMITMENTS OF THE CENTER
15
           16.    Submission of Consent Decree to DOJ. Within three (3) business days
16
17   of receiving all of the Parties’ signatures to this Consent Decree, the Center shall
18   submit this Consent Decree to the U.S. Department of Justice (“DOJ”) and EPA for
19
     agency review consistent with 40 C.F.R. §135.5. The agency review period expires
20
     forty-five (45) calendar days after receipt by the DOJ, evidenced by correspondence
21
     from DOJ establishing the review period. If for any reason the DOJ or the District
22
23   Court should decline to approve this Consent Decree in the form presented, the Parties
24   shall use their best efforts to work together to modify the Consent Decree within thirty
25
     (30) days so that it is acceptable to the DOJ or the District Court. If the Parties are
26
     unable to modify this Consent Decree in a mutually acceptable manner that is also
27
28
     [PROPOSED] CONSENT DECREE                                     Case No. 2:18-cv-08721-AB-RAO
                                               11.
 1   acceptable to the District Court, this Consent Decree shall immediately be null and
 2
     void as well as inadmissible as a settlement communication under Federal Rule of
 3
     Evidence 408 and California Evidence Code section 1152.
 4
 5         VI.    WAIVER, RELEASES AND COVENANTS NOT TO SUE

 6         17.    In consideration of the above, and except as otherwise provided by this
 7   Consent Decree, the Parties hereby forever and fully release each other and their
 8
     respective parents, affiliates, subsidiaries, divisions, insurers, successors, assigns, and
 9
     current and former employees, attorneys, officers, directors and agents from any and
10
11   all claims and demands of any kind, nature, or description whatsoever, and from any
12   and all liabilities, damages, injuries, actions or causes of action, either at law or in
13   equity, which the Parties have against each other arising from the Center’s allegations
14
     and claims as set forth in the 60-Day Notice Letter and Complaint for storm water
15
     pollution discharges at the Facility up to and including the Termination Date of this
16
17   Consent Decree.
18         18.    The Parties acknowledge that they are familiar with section 1542 of the
19
     California Civil Code, which provides:
20
           A general release does not extend to claims that the creditor or releasing
21         party does not know or suspect to exist in his or her favor at the time of
22
           executing the release and that, if known by him or her, would have
           materially affected his or her settlement with the debtor or released party.
23
     The Parties hereby waive and relinquish any rights or benefits they may have under
24
25
     California Civil Code section 1542 with respect to any other claims against each other

26   arising from, or related to, the allegations and claims as set forth in the 60-Day Notice
27   Letter and Complaint for storm water pollution discharges at the Facility up to and
28
     [PROPOSED] CONSENT DECREE                                     Case No. 2:18-cv-08721-AB-RAO
                                               12.
 1   including the Termination Date of this Consent Decree.
 2
           19.    No Admission. The Parties enter into this Consent Decree for the
 3
     purpose of avoiding prolonged and costly litigation. Nothing in this Consent Decree
 4
 5   shall be construed as, and Rehrig expressly does not intend to imply, any admission as

 6   to any fact, finding, issue of law, or violation of law, nor shall compliance with this
 7   Consent Decree constitute or be construed as an admission by Rehrig of any fact,
 8
     finding, conclusion, issue of law, or violation of law. However, this Paragraph shall
 9
     not diminish or otherwise affect the obligation, responsibilities, and duties of the
10
11   Parties under this Consent Decree.
12         20.     Nothing in this Consent Decree limits or otherwise affects Plaintiff’s
13   right to address or take any position that it deems necessary or appropriate in any
14
     formal or informal proceeding before the Regional Board, EPA, or any other judicial
15
     or administrative body on any matter relating to the Facility after the Consent
16
17   Decree’s Termination Date.
18         VII. BREACH OF CONSENT DECREE AND DISPUTE RESOLUTION
19              PROCEDURES
20         21.    Dispute Resolution. If a dispute under this Consent Decree arises, or
21
     either Party believes that a breach of this Consent Decree has occurred, the Parties
22
     shall schedule a meet and confer within ten (10) business days of receiving written
23
24   notification from the other Party of a request for a meeting to determine whether a
25   violation of this Consent Decree has occurred and to develop a mutually agreed upon
26
     plan, including implementation dates, to resolve the dispute. In the event that such
27
     disputes cannot be resolved through this meet and confer process, the Parties agree to
28
     [PROPOSED] CONSENT DECREE                                   Case No. 2:18-cv-08721-AB-RAO
                                              13.
 1   request a settlement meeting before the Magistrate Judge assigned to this action. The
 2
     Parties agree to file any waivers necessary for the Magistrate Judge to preside over
 3
     any settlement conference pursuant to this Paragraph. In the event that the Parties
 4
 5   cannot resolve the dispute by the conclusion of the settlement meeting with the

 6   Magistrate Judge, the Parties agree to submit the dispute via motion to the District
 7   Court. In resolving any dispute arising from this Consent Decree, the Court shall have
 8
     discretion to award attorneys’ fees and costs to either party. The relevant provisions
 9
     of the then-applicable Clean Water Act and Rule 11 of the Federal Rules of Civil
10
11   Procedure shall govern the allocation of fees and costs in connection with the
12   resolution of any disputes before the District Court. The District Court shall award
13   relief limited to compliance orders and awards of attorneys’ fees and costs, subject to
14
     proof.
15
              22.   Force Majeure. Rehrig will notify the Center if timely implementation
16
17   of Rehrig’s respective duties under this Consent Decree becomes impossible due to
18   circumstances beyond the control of Rehrig or its agents and which could not have
19
     been reasonably foreseen and prevented by the respective Rehrig’s exercise of due
20
     diligence. Any delays due to the Rehrig’s failure to exercise diligent efforts to
21
     comply with the terms of this Consent Decree will not, in any event, be considered to
22
23   be circumstances beyond Rehrig’s control. Financial inability will not, in any event,
24   be considered to be circumstances beyond the Rehrig’s control.
25
                    a.    If Rehrig claims impossibility, it will notify the Center in writing
26
     within twenty (20) days of the date that Rehrig discovers the event or circumstance
27
28
     [PROPOSED] CONSENT DECREE                                    Case No. 2:18-cv-08721-AB-RAO
                                               14.
 1   that caused or would cause non-performance with the terms of this Consent Decree.
 2
     The notice must describe the reason for the non-performance and specifically refer to
 3
     this section of this Consent Decree. The notice must describe the anticipated length of
 4
 5   time the non-performance may persist, the cause or causes of the non-performance,

 6   the measures taken or to be taken by Rehrig to prevent or minimize the non-
 7   performance, the schedule by which the measures will be implemented, and the
 8
     anticipated date of compliance. Rehrig will adopt reasonable measures to avoid and
 9
     minimize such non-performance.
10
11                b.     The Settling Parties will meet and confer in good faith concerning
12   the non-performance and, if the Settling Parties concur that performance was or is
13   impossible, despite the timely good faith efforts of Rehrig, due to circumstances
14
     beyond the control of Rehrig that could not have been reasonably foreseen and
15
     prevented by the exercise of due diligence by Rehrig, new performance deadlines will
16
17   be established.
18                c.     If the Center disagrees with Rehrig’s notice, or in the event that the
19
     Settling Parties cannot timely agree on the terms of new performance deadlines or
20
     requirements, either Settling Party may invoke the dispute resolution process
21
     described in Paragraph 21 of this Consent Decree. In such proceeding, Rehrig will
22
23   bear the burden of proving that any delay in performance of any requirement of this
24   Consent Decree was caused or will be caused by force majeure and the extent of any
25
     delay attributable to such circumstances.
26
           VIII. MISCELLANEOUS PROVISIONS
27
28
     [PROPOSED] CONSENT DECREE                                   Case No. 2:18-cv-08721-AB-RAO
                                              15.
 1         23.     Effective Date. The Effective Date of this Consent Decree shall be upon
 2
     the subsequent entry of the Consent Decree by the Court.
 3
           24.     Term of Consent Decree. This Consent Decree shall terminate on
 4
 5   September 1, 2020, or through the conclusion of any proceeding to enforce this

 6   Consent Decree initiated prior to September 1, 2020, or until the completion of any
 7   payment or affirmative duty required by this Consent Decree, whichever is the later
 8
     occurrence.
 9
           25.     Execution in Counterparts. The Consent Decree may be executed in
10
11   one or more counterparts which, taken together, shall be deemed to constitute one
12   and the same document.
13         26.     Facsimile/Electronic Signatures. The Parties’ signatures to this
14
     Consent Decree transmitted by facsimile or electronic mail transmission shall be
15
     deemed binding.
16
17         27.     Construction. The language in all parts of this Consent Decree, unless
18   otherwise stated, shall be construed according to its plain and ordinary meaning. The
19
     captions and paragraph headings used in this Consent Decree are for reference only
20
     and shall not affect the construction of this Consent Decree.
21
           28.     Authority to Sign. The undersigned are authorized to execute this
22
23   Consent Decree on behalf of their respective parties and have read, understood and
24   agreed to all of the terms and conditions of this Consent Decree.
25
           29.     Integrated Consent Decree. All Consent Decrees, covenants,
26
     representations and warranties, express or implied, oral or written, of the Parties
27
28
     [PROPOSED] CONSENT DECREE                                  Case No. 2:18-cv-08721-AB-RAO
                                             16.
 1   concerning the subject matter of this Consent Decree are contained herein.
 2
           30.    Severability. In the event that any of the provisions of this Consent
 3
     Decree are held by a court to be unenforceable, the validity of the enforceable
 4
 5   provisions shall not be adversely affected.

 6         31.    Choice of Law. This Consent Decree shall be governed by the laws of
 7   the United States, and where applicable, the laws of the State of California.
 8
           32.    Full Settlement. This Consent Decree constitutes a full and final
 9
     settlement of this matter. It is expressly understood and agreed that the Consent
10
11   Decree has been freely and voluntarily entered into by the Parties with and upon
12   advice of counsel.
13         33.    Negotiated Consent Decree. The Parties have negotiated this Consent
14
     Decree, and agree that it shall not be construed against the party preparing it, but
15
     shall be construed as if the Parties jointly prepared this Consent Decree, and any
16
17   uncertainty and ambiguity shall not be interpreted against any one party.
18         34.    Modification of the Consent Decree. This Consent Decree, and any
19
     provisions herein, may not be changed, waived, or discharged unless by a written
20
     instrument signed by the Parties.
21
           35.    Assignment. Subject only to the express restrictions contained in this
22
23   Consent Decree, all of the rights, duties and obligations contained in this Consent
24   Decree shall inure to the benefit of and be binding upon the Parties, and their
25
     successors and assigns.
26
           36.    Mailing of Documents to the Center/Notices/Correspondence. Any
27
28
     [PROPOSED] CONSENT DECREE                                  Case No. 2:18-cv-08721-AB-RAO
                                             17.
 1   notices or documents required or provided for by this Consent Decree or related
 2
     thereto that are to be provided to the Center pursuant to this Consent Decree shall be,
 3
     to the extent feasible, sent via electronic mail transmission to the e-mail addresses
 4
 5   listed below or, if electronic mail transmission is not feasible, via certified U.S. Mail

 6   with return receipt, or by hand delivery to the following address:
 7
                  Center for Biological Diversity:
 8
                  Emily Jeffers
 9
                  Center for Biological Diversity
10                1212 Broadway, Suite 800
11                Oakland, CA 94612
                  E-mail: ejffers@biologicaldiversity.org
12
                  With copies sent to:
13
14                Douglas Chermak
15                Lozeau Drury LLP
                  1939 Harrison Street, Suite 150
16                Oakland, CA 94612
17                E-mail: doug@lozeaudrury.com
18
19
           Unless requested otherwise by Rehrig, any notices or documents required or

20   provided for by this Consent Decree or related thereto that are to be provided to
21   Rehrig pursuant to this Consent Decree shall, to the extent feasible, be provided by
22
     electronic mail transmission to the e-mail addresses listed below, or, if electronic mail
23
     transmission is not feasible, by certified U.S. Mail with return receipt, or by hand
24
25   delivery to the addresses below:

26                Rehrig Pacific Company:
27
                  Will Rehrig
28
     [PROPOSED] CONSENT DECREE                                  Case No. 2:18-cv-08721-AB-RAO
                                              18.
                         m[m/m#m  4hc@@hm
  
                         8Ac_`_m;\PKc_P;mm
 
                       9QhNm>`bR@gmg@_hmh`m

                       *`N_m8;_m8\@;cm
                       -Ak]Al@cmm P\\P`_m+,1m
                         m !`jAm4hcAAhmhNm&\``cm
      
                         -@kb`chmA;>Nmmm
                        $];U\mY`N_ j;_j\@;c_?\D >`]
      
                -`hPH>;hU`_gm`Dm>`]]i_U>;hS`_gmgN;\\m=@m?AA]A?mgi=]Uhh@?m`_mhN@m?;hAmhN;hm
      
       hNBlm;cAmA^;U\@?m `cmbagh];cZA?m;_?mgA_hm=lm Icgh>\;ggm];P\m`cm?Ab`gUhA?mkPhNm;_m
       `jAfPMNhm^;P\?@\PjAdlmgAcjP>A m _lm>O;_M@gm`Dm;??cAggm`cm;??c@gg@@gmgN;\\m=Am
       >`]]i_P>;h@?mP_mhNAm];__@cm?Ag>cU=@?m;=`j@mLcmMPjP_Mm_`hT>Ag m

                      5NAmg@hh\U_Mm2;dhU@gmN@c@h`mA_h@cmP_h`mhNVgm`_g@_hm A>c@Cm0c?@cm;_?

           %U_;\m*i?M]@_hm;_?mgi=]UhmUhmh`mhN@m`ichmKcmPhgm;bbc`j;\m;_?m@_helm;gm;mJ_<\m

        Yi?M]@_h m
 
             #.6#3m%03m(0,0'),m (8#34)7:m
 


                         #]W\m EFAcgm
                      4h;Gmhh`c_@lm
                      A_h@cmKcmT`\`MX><\m"Uj@cgUhlm


 
 

                                                                 
                                                     
    Y         **Y(  Y'$(&/Y

     Y                2P8Y   Y  Y
     Y
     Y                
                      .ADDY*8@LA?Y
     Y                )L8OB78HPY
                      *8@LA?Y(24A<4YIFK2HUY
    Y
    Y
         KKLIT86Y2OYPIY>LF
    Y
    Y         #'1,Y*,*0Y##(Y

                      2P8Y W               Y  Y
Y
                   
                      %A4@28DY*Y#IV82RXY
                    PPIN8UOY>LY8HP8LY;JLYAIDI?A42EYAT8LOBPUY


                                


                      2P8Y          Y



                MY
                      @HY-2HY-D82LY
                           PIN8UY>LY*8@LA?Y(25A=5YIGK2HUY



          


                April 3, 2020
         2P8Y 
                                                          
                                                            IHIL23D8YH7L9YALIQQ8Y!LY
                                                                   3D  7 9 A        !
                                                          ,HAP87Y+P2P8OYCOPLA5PY"S6?8Y
                                                            8HPL2EYAOPLA4PYI:Y2DA>NA2Y

         $$                                                " $!$  #    $
                                                      
 1
     LOZEAU DRURY LLP
     Michael R. Lozeau (SBN 142893)
 2   Douglas J. Chermak (SBN 233382)
 3   doug@lozeaudrury.com
     1939 Harrison Street, Suite 150
 4   Oakland, CA 94612
 5   (510) 836-4200; (510) 836-4205 (Fax)
 6   Attorneys for Plaintiff
 7   CENTER FOR BIOLOGICAL DIVERSITY
 8   Plaintiff’s Additional Counsel Listed On Next Page
 9
     NEWMEYER & DILLION LLP
10   John Van Vlear (SBN 132098)
11   John.VanVlear@ndlf.com
     Jason Moberly Caruso (SBN 287809)
12   Jason.Caruso@ndlf.com
13   895 Dove Street, 5th Floor
     Newport Beach, CA 92660
14
     (949) 854-7000; (949) 854-7099 (Fax)
15
     Attorneys for Defendant
16
     REHRIG PACIFIC COMPANY
17
                               UNITED STATES DISTRICT COURT
18
                          CENTRAL DISTRICT OF CALIFORNIA
19
     CENTER FOR BIOLOGICAL                       Case No. CV 18- 08721-AB (RAOx)
20   DIVERSITY, a non-profit corporation,
21
                  Plaintiff,                     [PROPOSED] CONSENT DECREE
22
                                                 AMENDMENT
23          vs.
24
                                                 (Federal Water Pollution Control Act,
     REHRIG PACIFIC COMPANY, a                   33 U.S.C. §§ 1251 et seq.)
25   corporation,
26
                  Defendant.
27
28
     [PROPOSED] CONSENT DECREE AMENDMENT                      Case No. 2:18-cv-08721-AB-RAO
                                            1.
 1
     CENTER FOR BIOLOGICAL DIVERSITY
 2   Emily Jeffers (State Bar No. 274222)
 3   ejeffers@biologicaldiversity.org
     1212 Broadway, Suite 800
 4   Oakland, CA 94612
 5   (510) 844-7100; (510) 844-7150 (Fax)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] CONSENT DECREE AMENDMENT        Case No. 2:18-cv-08721-AB-RAO
                                           2.
 1                                  CONSENT DECREE AMENDMENT
 2
               The following Consent Decree Amendment is entered into by and between
 3
     Plaintiff Center for Biological Diversity (“Plaintiff” or “the Center”) and Defendant
 4
 5   Rehrig Pacific Company (“Defendant” or “Rehrig”). The entities entering into this

 6   Consent Decree are each an individual “Settling Party” and collectively the “Settling
 7   Parties.”
 8
               WHEREAS, the Settling Parties entered into a Consent Decree on January 31,
 9
     2020.
10
11             WHEREAS, the Settling Parties subsequently realized that the Consent Decree
12   contained an error with respect to the description of the recipient of the Mitigation
13   Payment pursuant to Paragraph 14.
14
               WHEREAS, the Settling Parties now seek to amend the Consent Decree
15
     pursuant to Paragraph 34 to modify Paragraph 14.
16
17             NOW THEREFORE, with the consent of the Parties to this Consent Decree, it
18   is ORDERED, ADJUDGED AND DECREED that the Consent Decree be amended
19
     as follows:
20
               Paragraph 14 is hereby deleted in its entirety and replaced with the following
21
     language1:
22
23
               14.     Mitigation Payment. In recognition of the good faith efforts by Rehrig
24
     to comply with all aspects of the Permit and the Clean Water Act at the Facility, and
25
26   in lieu of payment by Rehrig of any penalties, which may have been assessed in this
27
     1
         The modified phrase is bolded below for clarity.
28
     [PROPOSED] CONSENT DECREE AMENDMENT                           Case No. 2:18-cv-08721-AB-RAO
                                                            1.
 1   action if it had been adjudicated adverse to Rehrig, the Parties agree that Rehrig will
 2
     pay the sum of ten thousand dollars ($10,000) to the Surfrider Foundation for
 3
     environmentally beneficial projects in Los Angeles County relating to the
 4
 5   reduction of plastics in surface waters. Payment shall be provided to the Surfrider

 6   Foundation as follows: Surfrider Foundation, Attn: Angela Howe, P.O. Box 73550,
 7   San Clemente, CA 92673. Payment shall be made by Rehrig to the Surfrider
 8
     Foundation within fifteen (15) calendar days of the Effective Date. Rehrig shall copy
 9
     the Center with any correspondence and a copy of the check sent to the Surfrider
10
11   Foundation. The Surfrider Foundation shall provide notice to the Parties within thirty
12   (30) days of when the funds are disbursed by the Surfrider Foundation, setting forth
13   the recipient and purpose of the funds.
14
15
           SO AGREED AND STIPULATED:
16
17   Date: ____________                        CENTER FOR BIOLOGICAL DIVERSITY
18                                             ______________________________________
19                                             Emily Jeffers
                                               Staff Attorney
20
                                               Center for Biological Diversity
21
22         February 27, 2020
     Date: ____________                        REHRIG PACIFIC COMPANY
23
24
                                               ______________________________________
                                               ____________________
25                                             Will Rehrig
26                                             President
                                               Rehrig Pacific Company
27
28
     CONSENT DECREE AMENDMENT                                   Case No. 2:18-cv-08721-AB-RAO
                                                 2
    3<oZa`zZFzZozX3=z7>?`z3=[r=Z94o@=z5=tDelDzpaz,DXeZVzpXDz)5ipZDmz6VeAAzpY6pz+AYeZWzvZ]]z
 
      b3xzoXBznr_zaGzoC`zpXasm5`=z=a]]5emz      zpazpXEz-seKfZ=Dezas`=5pZa`z 
 
         !  ! !!!   ! ! !! !
 
      ! !!! ! ! )6x_E`pzmY6]]z8EzceauZ=E=zpazpYEz .seRZ=:ez

     as`=3pZa`z6mzQ]]avmz-seSZ=Eezas`=6pZa`zpp`z`VE]6z"avEz*(z awz z
     -3`z]D_D`oEzz z *6x_E`pzmY6^]z8Ez_6=Ez8xz,EYeZWzpazpYEz-seHgZ=Eez
 
      as`=5pZa`zvZpYZ`zOTEE`zz;6]E`=6ez=6xmzaIzpYEzME;pZuEz6pE z ,EYeZWzmY6^]z;adxz
 
      pXEzE`pEez vZpYz6`xz;aehEmda`=E`;Ez6`=z6z;acxzaIzpYEz;YE;\z mE`pzpazpYEz-seLeZ=Eez

   as`=3pZa` z /YEz-seRZ=Eezas`=6pZa`zmY6]^zceauZ=Ez`apZ;EzpazpYEz*6jpZEmzvZpYZ`zpYZeqyz
   =5xmzaIzvYE`zpYEzU`=mz6eEz=Zm8semE=z8xzpYEz-seRZ=Eezas`=6pZa`zmEppZ`WzIaepY

      pXEzeE;ZdZE`pz6`=zcsecamEzaIzpYEzU`=m z

 
                            
 
    6pEz                                                     #%z#0,-#/2z

                                          _Z]xz$EJzEemz
                                             -p6NzppakExz

                                             E`pEezIaezZa]aWZ;6]zZuEemZpxz


      6oEz                                 ,",#!z)##z(&*'2z


                                          1Z]]z,EYeZWz
                                          *eEmZ=E`pz
                                             ,DYeZWz)6;ZP;za_c5`xz


      '' '                                  !%#'$' ' "&     '
    
    ?    ? ?? ?

         !9% ?                    ???
 
 
                                       -#,!%.??3=%!:?
                                       9937%<8?'35? %19%5?*5? -3.3+-#!.?-;%58-9<?
    





                                  > 2,06!1?.%!5?
                                       )37%<?'35?%,5-+?!#-(#? 3/4!1<?
















                                           
 D
  #D D!DD
 D
      *>.D   
                   
                  
                                  &"D"%DD
 
  D                               
                                  5,4*.6DD9B.*?D CD
  D
                                  >>9<.A=D2;D.8>.;D2;D596935,*6D5@.;=5>AD
  D
  D
      *>.D                 $%DDDD
  D
D
D                               948D#*8D#6.*;D
D                               >>9<.AD2;D.4;53D*,51,D97:*8AD
D
D
 D
         
 D
 D
      *>.D'(((((D
             April 3, 2020 )
 D
                                        989;*+6.D8-;/D5;9>>.D;D
                                         989;*+6.D8-;/D5;9>>.D;D
D                                     "85>.-D >*>.=
                                        "85>.-   >*>.=D5=>;5,>D?-3.D
                                                       5=>;5,> ?-3.
D                                     .8>;*6D5=>;5,>D90D*652<5*D
D

D
D
 D
 D
 D
 D
                                       
